Exhibit 2.2 MOSS LAKE GOLD MINES LTD. MANAGEMENT'S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2012 MANAGEMENT'S DISCUSSION AND ANALYSIS FOR THE YEAR ENDED DECEMBER 31, 2012 This Management's Discussion and Analysis ("MD&A") dated April 25, 2013 should be read in conjunction with Moss Lake Gold Mines Ltd.'s ("Moss Lake" or "the Company") audited financial statements for the year ended December 31, 2012, and their related notes which have been prepared in accordance with International Financial Reporting Standards ("IFRS") as issued by the International Accounting Standards Board ("IASB"). This MD&A contains "forward-looking statements" that are subject to risk factors set out in the cautionary statement below. All figuresare in Canadian dollars unless otherwise stated. Additional information on Moss Lake can be found at www.mosslakegold.com or www.sedar.com. Moss Lake trades on the TSX-Venture Exchange under the symbol "MOK". The Company's head office is at 8 King Street East, Suite 1305, Toronto, Ontario, Canada. CAUTIONARY STATEMENT ON FORWARD LOOKING STATEMENTS All statements, other than statements of historical fact, constitute "forward-looking statements" and are based on expectations, estimates and projections as at the date of this MD&A. The words "believe", "expect", "anticipate", "plan", "intend", "continue", "estimate", "may", "will", "schedule" and similar expressions identify forward-looking statements. The Company cautions the reader that such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Moss Lake to be materially different from the Company's estimated future results, performance or achievements expressed or implied by the forward-looking statements and the forward-looking statements are not guarantees of future performance. Factors that could cause results or events to differ materially from current expectations expressed or implied are inherent to the gold mining industry and include, but are not limited to, those discussed in the section entitled "Risks and Uncertainties". The Company does not intend, and does not assume any obligation to update these forward-looking statements, whether as a result of new information, future events or results or otherwise except as required by applicable laws. GENERAL BUSINESS OVERVIEW Moss Lake Gold Mines Ltd. was formed in 1994 to consolidate ownership of the Moss Lake property. In 1999 it acquired the large adjoining FountainLake property. The Company began trading on the Toronto Stock Exchange in 1995. In 2000, the Company migrated to the TSX Venture Exchange. The principal asset of the Company is the Moss Lake gold deposit. This large, low grade resource's value is sensitive to the gold price. The Company is a 57.6% owned subsidiary of Wesdome Gold Mines Ltd. ("Wesdome"), an established Canadian gold producer listed on the TSX Exchange under the symbol "WDO". OVERALL PERFORMANCE The Company is an exploration and development company and has no revenue. Its principal asset is the Moss Lake property and surrounding Fountain Lake claims. It may be viewed as a single asset company. The Moss Lake property hosts a large tonnage – low grade gold deposit while the surrounding claims host numerous gold occurrences and offer exploration potential. In recent years the gold price has risen substantially and trends in the gold mining industry have shifted from traditional underground mining towards the exploitation of large tonnage – low grade deposits by surface mining techniques. From June 30, 2005 to December 31, 2012 the gold price has risen from $400US per ounce to $1,650US per ounce. When the gold price was low, 1996 – 2005, the Company consolidated its regional land position and conducted exploration work to provide a systematic appraisal of the potential surrounding the 1 Moss Lake gold deposit. In 2006, the Company initiated a systematic evaluation of the Moss Lake deposit which involved a 43-101 technical report and resource estimate. A drilling program based on recommendations of this study was conducted in 2008. Resource modelling to incorporate this work was initiated in 2009, leading to an updated 43-101 technical report and resource estimate completed in 2010. On April 29, 2011, the Company announced it obtained a $2,000,000 loan from Wesdome. The loan is to fund studies necessary to refine the level of confidence in operating and capital cost estimates required to produce a Preliminary Economic Assessment and advance the project to the Pre-Feasibility stage if warranted. In 2011, a detailed topographic survey was conducted to aid in development of a site plan. In 2012, an independent consulting team was engaged to review resources, develop a conceptual mining plan, new metallurgical testwork and investigate the regulatory/environmental aspects, timelines and estimated costs. The Preliminary Economic Assessment is coming together. At December 31, 2012, the Company had a working capital deficiency of $0.95 million compared to working capital of $1.43 million at December 31, 2011. Recently, the Company has been funded by small equity issuances and loans from parent company Wesdome Gold Mines Ltd., who believe in the merit of the Moss Lake project. Sufficient funds to complete the study are in place. SELECTED ANNUAL INFORMATION Interest income $
